PER CURIAM.
Appellant’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), raising a possible scoresheet issue in which we find no merit. In accord with our duty under In re Anders Briefs, 581 So.2d 149 (Fla.1991), we have reviewed the record in its entirety and find that alcohol-related conditions of probation were imposed in the trial court’s written order which were not pronounced at sentencing. Accordingly, we reverse the sentence of probation and remand so that the unpronounced, nonstatutory conditions may be stricken. Tillman v. State, 592 So.2d 767 (Fla. 2d DCA 1992).
DANAHY, A.C.J., and THREADGILL and LAZZARA, JJ., concur.